Citation Nr: 1404463	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right hand.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from June 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In November 2013, the Veteran presented testimony at a Board videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  After this hearing, the Veteran was given 30 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2013).  In response, in December 2013, the Veteran's attorney submitted additional private medical evidence for Board consideration with a waiver of RO's initial consideration.  Thus, the Board accepts it for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Newark, New Jersey.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that VA examinations and medical opinions are necessary to determine the nature and etiology of the Veteran's right hand carpal tunnel syndrome and hepatitis C.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran if he has received any VA or non-VA medical treatment for his right hand carpal tunnel syndrome or hepatitis C that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims on appeal.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his current carpal tunnel syndrome of the right hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The VA examiner is advised that the Veteran contends that he first noticed symptoms of numbness, tingling, and difficulty grasping in the right hand during service in 1976 when he began his work as a photo processing specialist.  He claims that his symptoms became progressively worse over the years.  The Veteran's service treatment records do not reveal any treatment or diagnosis or symptoms for right hand carpal tunnel syndrome.  Following his military service, the Veteran was treated for right hand carpal tunnel syndrome in 2003.  He underwent right carpal tunnel release surgery at that time.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran's right hand carpal tunnel syndrome either began during service or is related to his period of service. 

In rendering this opinion, the examiner should address whether the Veteran's in-service duties in his military occupational specialty as a photo processing specialist caused right hand carpal tunnel syndrome to develop due to repetitive motion of the right hand or Kodak chemical exposure.  (See hearing testimony for description of Veteran's in-service duties).  The examiner should also address if the Veteran's documented in-service second right finger ganglion cyst caused his carpal tunnel syndrome to develop.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that he contracted hepatitis C during service 
by way of a contaminated air gun used for inoculations.  He claims that the air gun was visibly coated with the blood of the soldier who went before him.  (See hearing testimony for Veteran's description of contaminated air gun).  The Veteran denies any other in-service risk factors.  Service treatment records do not mention hepatitis.  However, the Veteran says that he first noticed notice symptoms of fatigue, diarrhea, loss of appetite, muscle aches, and frequent colds during service, which he attributes to hepatitis C.
The Veteran's service treatment records document an instance of nausea in September 1978 and treatment for pharyngitis is April 1977.  At his December 1978 Report of Medical History upon separation, the Veteran denied painful joints, cramps, frequent indigestion, stomach trouble, weight loss, jaundice, or hepatitis.  His December 1978 separation examination indicated he had no tattoos at that time.     

Following his military service, the Veteran denies any intravenous or intranasal drug use or high-risk sexual activity.  The Veteran was first diagnosed with hepatitis C according to a private February 1992 blood test.  An April 2011 lay affidavit from a tattoo artist indicated that the Veteran got his first tattoos in the summer of 1992 (which is after he was diagnosed with hepatitis C).  However, a private October 1992 medical letter specifically documented the Veteran's report that "he did have a hepatitis exposure with exposure to his ex-wife who was an IV drug user."  His ex-wife subsequently passed away due to an overdose.  

The examiner is also advised that the Veterans Benefits Administration (VBA) has published guidance for adjudicating hepatitis C claims.  A VBA Fast Letter issued in June 2004 noted that, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is "biologically plausible."  As such, the letter made clear that "it is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C."  See VBA Fast Letter 04-13 (June 29, 2004).

After consideration of the above, the examiner
should state whether it is at least as likely as not the Veteran's hepatitis C is causally or etiologically related to the his in-service inoculation by way of an air gun.  In rendering this opinion, the examiner should discuss the Veteran's multiple risk factors both in-service and post-service and the likelihood of hepatitis C infection due to each risk factor, including post-service sexual activity with his ex-wife who was an intravenous drug user with hepatitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issues on appeal.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



